DETAILED ACTION
This communication is responsive to the amendment filed on 02/08/2021. 
Claims 1, 7 and 15 have been amended.
Claims 2, 3, 8, 9, 15 and 16 have been canceled.
Claims 1, 4-7, 10-14 and 17-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant Arguments:
(A)	Applicant’s arguments, see remarks, filed 02/08/2021, with respect to the rejection(s) of claim(s) 1, 7 and 14 under 35 U.S.C. 103 as being unpatentable over Foley et al. (US Pat. 8,856,897 B2) in view of Keystone (“Per-User Auth Plugin Requirements.”) in further view of Dean et al. (US Pat. 7,788,730 B2) have been fully considered and are persuasive in light of the amended claims.  Therefore, the rejection of claims 1, 7 and 14 under 35 U.S.C. 103 has been withdrawn.

Allowable Subject Matter

Claims 1, 4-7, 10-14 and 17-20 are allowed. 
According to MPEP 1302.14 (I): "In  most  cases, the  examiner's  actions  and  the applicant's replies make evident the reasons for allowance, satisfying  the "record  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably should preferably accompany issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FELICIANO S MEJIA/ whose telephone number is (571)270-5994.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FELICIANO S. MEJIA/
Examiner
Art Unit 2492




/OLEG KORSAK/Primary Examiner, Art Unit 2492